Citation Nr: 0027016	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  00-07 574	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1969.  

This appeal arises from a March 1999 rating action of the 
Indianapolis, Indiana, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to a total 
rating based on individual unemployability.  

During the current appeal, and specifically in a February 
2000 statement, the veteran asked that his claims folder be 
transferred to the RO in St. Petersburg, Florida.  This 
recent document notes that the veteran now resides in 
Florida.  Thereafter, in March 2000, the veteran's claims 
folder was permanently transferred from the RO in 
Indianapolis, Indiana to the RO in St. Petersburg, Florida.  

Additionally, in June and July 1997 statements, the veteran 
raised the issue of entitlement to service connection for 
residuals of a stroke.  A complete and thorough review of the 
claims folder indicates that the RO has not adjudicated this 
claim.  The issue is, therefore, referred to the RO for 
appropriate action.  


REMAND

Service connection has been granted for the following 
disabilities:  post operative arthrotomy with chondromalacia 
and chronic dislocation of the patella of the left knee 
(20%); chondromalacia and recurrent dislocation of the 
patella of the right knee (20%); post operative hammer toes 
of the 2nd, 3rd, and 4th toes of the right foot with 
callosities and plantar warts (20%); post operative hammer 
toes of the 2nd, 3rd, and 4th toes of the left foot with 
callosities and plantar warts (20%); and degenerative joint 
disease of the right knee (10%).  Throughout the current 
appeal, the veteran has asserted that these service-connected 
disabilities have resulted in his inability to maintain 
gainful employment.  

According to the report of a VA general medical examination 
conducted in September 1998, the examiner expressed his 
opinion that the veteran's service-connected disabilities 
"make it difficult for him to do physical work, especially 
that which requires standing."  The examiner cited the 
examination findings of swelling in both of the veteran's 
legs as well as severe joint pain.  However, the examiner 
also determined that the veteran's nonservice-connected 
disorders, including his hypertension, obesity, and diabetes, 
also contribute significantly to his unemployability.  Thus, 
the examiner recommended that a more accurate opinion 
regarding the effect of the veteran's service-connected knee 
and foot disabilities on his employability should be obtained 
from an orthopedist.  

Further review of the claims folder indicates that the 
examiner who conducted the September 1998 VA general medical 
examination also completed the VA feet and joints evaluations 
on the same day.  Additionally, in October 1998, the veteran 
underwent another podiatry evaluation by a different 
examiner.  Importantly, however, while the September 1998 VA 
feet and joints examinations as well as the October 1998 VA 
podiatry evaluation provided evidence necessary to evaluate 
the veteran's service-connected bilateral foot and knee 
disabilities, none of these additional examination reports 
included an examiner's opinion concerning the impact of the 
veteran's service-connected disorders on his employability.  

Thus, a sufficient medical opinion has not been obtained 
which comments in detail on the impact of the veteran's 
service-connected disabilities on his employability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a VA examiner should generally address the 
extent of functional and industrial impairment associated 
with a veteran's service-connected disabilities when 
presented with a veteran seeking a total rating for 
compensation purposes based on individual unemployability.  
Gary v. Brown, 7 Vet. App. 229, 232 (1994).  See also Hayes 
v. Brown, 9 Vet. App. 67, 73 (1996) (in the Court held that, 
when a more detailed evaluation including specialized testing 
is recommended, VA has a duty to assist the veteran in 
scheduling such an examination).  

The Board of Veterans' Appeals (Board) notes that, in April 
and August 2000 statements, the veteran's representative 
noted the absence in the claims folder of an opinion from an 
orthopedist regarding the effect of the veteran's 
service-connected disabilities on his employability.  Thus, 
the representative requested that Board remand the veteran's 
total rating claim to the RO for an evaluation from such a 
medical specialist.  The Board agrees that a remand of the 
veteran's claim for a total rating based on individual 
unemployability is necessary to accord the veteran an 
examination by an orthopedic specialist who will also address 
the extent of functional and industrial impairment associated 
with the veteran's service-connected disabilities.  

Moreover, the Board notes that, in the VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability (Form 21-8940), which was received at the 
Indianapolis RO in August 1998, the veteran reported that his 
last appointment at the Indianapolis VA Medical Center (VAMC) 
had also been in August 1998.  In addition, the veteran 
provided the name and address of his private physician.  
Thereafter, in a VA Form 21-8940 which was received at the 
Indianapolis RO in October 1999, the veteran reported that 
his last treatment by a physician had been at the 
Indianapolis VAMC had also been in October 1999.  

A review of the claims folder indicates that the RO has not 
obtained copies of records of such recent medical treatment.  
Moreover, the claims folder contains no records of medical 
treatment that the veteran may have received at the local 
VAMC in Florida following his change of residence.  In view 
of the possibility that medical reports from the Indianapolis 
VAMC and from the local VAMC in Florida may contain evidence 
of recent orthopedic treatment for the veteran's 
service-connected disabilities, the Board concludes that, on 
remand, the RO should attempt to procure copies of any such 
available records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (regarding records in constructive possession of VA).  

Accordingly, the case is REMANDED for the following:

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
pertaining to the veteran's 
service-connected disabilities in recent 
years.  The Board is particularly 
interested in records of such recent 
treatment that the veteran received at 
the Indianapolis VAMC, at the local VAMC 
in Florida, and from Dr. Paresh Shah.  

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
orthopedist.  All indicated tests and 
studies should be accomplished, and the 
findings should be reported in detail.  
In addition, the claims file should be 
made available for review.  The examiner 
should express an opinion as to the 
functional and industrial impairment 
associated with the service-connected 
post operative arthrotomy with 
chondromalacia and chronic dislocation of 
the patella of the veteran's left knee, 
the chondromalacia and recurrent 
dislocation of the patella of his right 
knee, the post operative hammer toes of 
the 2nd, 3rd, and 4th toes of his right 
foot with callosities and plantar warts, 
the post operative hammer toes of the 
2nd, 3rd, and 4th toes of his left foot 
with callosities and plantar warts, and 
the degenerative joint disease of his 
right knee.  

3.  The RO should then readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




